DETAILED ACTION
This action is responsive to the amendments filed 8/11/2022.
Claims 2-12 and 20-27 are pending. Claims 2-12 are currently amended and Claims 20-27 are new.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-12, 21, 22 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De, et al., U.S. PGPUB No. 2015/0019462 (“De”), in view of Wang, et al., U.S. Patent No. 10,042,836 (“Wang”).
De teaches a system and method for semantic reasoning. With regard to Claim 1, De teaches a computing system for modeling complex layered knowledge bases, the computer system comprising:
a storage device for storing a functional fabric representing the complex layered knowledge bases with information elements and typed links that relate the information elements to one another ([0093] describes a semantic knowledge base representation made up of nodes which represent instances of concepts, and links which connect the nodes and indicate relationships between them. As shown in Fig. 10, relationships can be of several types, and have directionality associated therewith);
a computing device coupled to the storage device and comprising distributed regular reasoning processors and distributed situation reasoning processors configured to manage the functional fabric to: create information elements based on facts received by the computing system, and provide the information elements to the storage device ([0093] describes that a semantic knowledge base contains identified instances of concepts that exist in a semantic model used to build the knowledge base, where nodes represent instances of facts. [0111] describes that the knowledge base can be distributed across multiple servers, meaning processing performed using knowledge base nodes involves distributed processors in acquiring and storing knowledge base nodes and links), 
use the distributed regular reasoning processors to generate new information elements and/or update existing information elements by reasoning about the information elements retrieved from the storage device ([0094] describes that instantiation of fact nodes in the semantic knowledge base causes inferencing that can set attribute values for existing nodes as well as determine the creation of additional fact nodes), and
use the distributed situation reasoning processors to update at least one of the typed links or create at least one new typed link by reasoning about situational inferences about the updated information elements and/or new information elements retrieved from the storage device ([0117] describes that data are interpreted for context, where context indicates a situation. The semantic model specifies inference logic, and an inference engine maps data to concepts and identifies situations following the logic in the semantic model. Instances of concepts and relationships between concepts are then instantiated and stored in the semantic knowledge base).
De, in view of Wang teaches a display configured to display the information elements and the typed links and to display a graphical user interface for enabling the creation and manipulation of information elements and typed links. De teaches the information elements and typed links, as described above. Wang teaches at Col. 10, lines 13-39 that data mined from tax documents can be used to create a semantic graph, where an expert user can log into an interface to refine and improve the semantic graph by correcting or removing relationships between elements, editing attributes of objects, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wang with De. Wang improves the process of using a semantic graph of information by providing users the option to manually edit an automatically generated graph. One of skill in the art would seek to combine elements of Wang with De, in order to improve user experience by permitting users to edit elements of a semantic knowledge base, thereby allowing more user control and systems that function more in line with what users want and expect.
Claim 6 recites a system for modeling complex layered knowledge bases with elements that are substantially the same as elements of the system of Claim 2, and the claim is similarly rejected.
With regard to Claim 3, De teaches that the distributed situation reasoning processors are configured to reason about situational inferences by recalling a situation history, assembling a situation narrative and calculating a linearization narrative. [0132]-[0134] describe example reasoning, whereby sensor data is collected, and patterns are identified therein and associated with common activities of daily living. Series of situations can likewise be identified, and patterns of activity which are anomalies can be identified therefrom. Anomalies can cause a narrative alert to be generated for a user.
With regard to Claim 4, De teaches that the distributed situation reasoning processors are configured to reason about situational inferences by modifying one or more of semantic networks, axioms, rules and description logic. [0097] describes that the inferencing engine is responsible for creating instances of nodes and links in a knowledge base, and invokes functions during instancing of a particular concept.
With regard to Claim 5, De teaches that the reasoning of the distributed regular reasoning processors and the distributed situation reasoning processors is dynamically maintained in the functional fabric. [0079] describes that the system for semantic reasoning continually applies reasoning to add inferred nodes and links, which may then recursively trigger further reasoning to create additional inferred nodes.
With regard to Claim 7 De, in view of Wang teaches a user interface for creating information elements from fractional mapping of features of a situation, and wherein the fractional mapping is supported on a distributed system. Wang teaches at Col. 10, lines 13-39 that a user can add or remove triple from the graph, where triples are nodes which store data. De teaches at Fig. 21 that the features of the semantic graph representing a knowledge base can be distributed among several servers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wang with De. Wang improves the process of using a semantic graph of information by providing users the option to manually edit an automatically generated graph. One of skill in the art would seek to combine elements of Wang with De, in order to improve user experience by permitting users to edit elements of a semantic knowledge base, thereby allowing more user control and systems that function more in line with what users want and expect.
With regard to Claim 8 De, in view of Wang teaches a user interface for creating information elements from fractional mapping of features of a situation, and wherein the fractional mapping is supported on a distributed system. Wang teaches at Col. 10, lines 13-39 that a user can add or remove triple from the graph, where triples are nodes which store data. De teaches at Fig. 21 that the features of the semantic graph representing a knowledge base can be distributed among several servers in fractional pieces. [0125] describes that the system ingests and processes a constant stream of sensor data from a plurality of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wang with De. Wang improves the process of using a semantic graph of information by providing users the option to manually edit an automatically generated graph. One of skill in the art would seek to combine elements of Wang with De, in order to improve user experience by permitting users to edit elements of a semantic knowledge base, thereby allowing more user control and systems that function more in line with what users want and expect.
With regard to Claim 9 De, in view of Wang teaches that the display device comprises a user interface for creating information elements from a real-time fractional mapping of features of a situation. Wang teaches at Col. 10, lines 13-39 that a user can add or remove triple from the graph, where triples are nodes which store data. De teaches at [0079] that the system for semantic reasoning continually applies reasoning to add inferred nodes and links, which may then recursively trigger further reasoning to create additional inferred nodes. Fig. 21 shows that the nodes and attributes are mapped to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wang with De. Wang improves the process of using a semantic graph of information by providing users the option to manually edit an automatically generated graph. One of skill in the art would seek to combine elements of Wang with De, in order to improve user experience by permitting users to edit elements of a semantic knowledge base, thereby allowing more user control and systems that function more in line with what users want and expect.
With regard to Claim 10, De, in view of Wang teaches that the display device comprises a user interface for creating information elements from fractional mapping of features of a situation that reveals hidden system dynamics. Wang teaches at Col. 10, lines 13-39 that a user can add or remove triple from the graph, where triples are nodes which store data. De teaches at [0079] that the system for semantic reasoning continually applies reasoning to add inferred nodes and links, which may then recursively trigger further reasoning to create additional inferred nodes. Fig. 21 shows that the nodes and attributes are mapped to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wang with De. Wang improves the process of using a semantic graph of information by providing users the option to manually edit an automatically generated graph. One of skill in the art would seek to combine elements of Wang with De, in order to improve user experience by permitting users to edit elements of a semantic knowledge base, thereby allowing more user control and systems that function more in line with what users want and expect.
With regard to Claim 11, De teaches that the computing device is configured to perform situational evaluation of information elements where such a situated evaluation has partial situated information. [0132] describes that partial data can be processed by adding to additional data to reason about situations.
With regard to Claim 12, De teaches that the computing device is configured to perform situational evaluation of information elements where such a situated evaluation has multiple situation governance. [0133] describes that the system is able to reason normal patterns of activity as well as anomalous ones.
With regard to Claim 21, De teaches that each typed links comprises: information element identifiers to identify the information elements being related by the respective typed link; type information relating to a category of at least one of the respective information elements; inference information relating to inferences made about the information elements; and context information relating to a context of the inferences. Fig. 8 shows that links include a relationship type and indicate a semantic relationship determined by reasoning, and have directionality with relation to the information elements they link, where Fig. 9 shows that links include the context in which they are created, such as the exemplary financial context.
With regard to Claim 22, De teaches that the distributed regular reasoning processors and distributed situation reasoning processors are configured to simultaneously reason over the same information elements. Fig. 8 shows that the fact type and insight type information elements are reasoned into the same graph denoting the semantic relationships and links therebetween.
With regard to Claim 24, De teaches that the functional reactive fabric is configured in at least one of a set theoretic programming paradigm, a group theoretic programming paradigm and a category theoretic programming paradigm. Fig. 11 shows that a semantic knowledge is built using a category theoretic paradigm, in that the semantic knowledge is created using categories for the information elements.
With regard to Claim 25, De teaches that the functional reactive fabric is supported by a distributed computing system. [0111] describes that the knowledge base can be distributed across multiple servers.
With regard to Claim 26, De teaches that each typed links comprises: information element identifiers to identify the information elements being related by the respective typed link; type information relating to a category of at least one of the respective information elements; inference information relating to inferences made about the information elements; and context information relating to a context of the inferences. Fig. 8 shows that links include a relationship type and indicate a semantic relationship determined by reasoning, and have directionality with relation to the information elements they link, where Fig. 9 shows that links include the context in which they are created, such as the exemplary financial context.
With regard to Claim 27, De teaches that the navigating module is configured to simultaneously reason about the information elements and reasoning about situational inferences about the same information elements. Fig. 8 shows that the fact type and insight type information elements are reasoned into the same graph denoting the semantic relationships and links therebetween.
Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De, in view of Wang, and in view of Russek, U.S. PGPUB No. 2004/0199923 (“Russek”).
With regard to Claim 20, De, in view of Russek teaches that the information elements comprise multimedia content and ontologies and annotations related to the multimedia content. De teaches reasoning over stored data within a particular context to create information elements, as described above. Russek teaches at [0075]-[0077] that multimedia components in a knowledge base may be categorized, and related to one another via trigger points; trigger points can be of a fixed or flexible type and media elements include categories and other related information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Russek with De and Wang. Russek teaches additional types of information, which can be reasoned over for the purpose of building relationships therebetween to improve consumption thereof. One of skill in the art would seek to combine elements of Russek  with De and Wang, in order to improve the utility of the system by enabling additional types of data to be processed therein.
With regard to Claim 23, De, in view of Russek teaches that the information elements comprise multimedia content and ontologies and annotations related to the multimedia content. De teaches reasoning over stored data within a particular context to create information elements, as described above. Russek teaches at [0075]-[0077] that multimedia components in a knowledge base may be categorized, and related to one another via trigger points; trigger points can be of a fixed or flexible type and media elements include categories and other related information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Russek with De and Wang. Russek teaches additional types of information, which can be reasoned over for the purpose of building relationships therebetween to improve consumption thereof. One of skill in the art would seek to combine elements of Russek  with De and Wang, in order to improve the utility of the system by enabling additional types of data to be processed therein.
Response to Arguments
Applicant’s arguments have been considered but are moot, as the new ground of rejection does not rely on the references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

11/18/2022